DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 11/21/2022 in which claims 1,6,12, 16-18, and 20 are currently amended claims 3-5,14-15 have been canceled while claims 21-25 have been newly added.
By this amendment, claims 1-2,6-13,16-25 are now pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20150041085A to Isaac et al., (Isaac)(see attached Translation previously given) in view of Abdelaal et al., (Abdelaal)(A review on Wireless Power Transfer).
Regarding claim 18: Isaac at least discloses and shows in Figs. 4c-4g , 8a-8c and 12: A power supply system, comprising: a receiver coil(note male hinge members 821 and 822 may encapsulate EHF transceivers 824a and 824b); an energy storage device(Fig. 12; note- EHF transceivers 1214 and an optional input processor 1215. In some embodiments, the display device 1210 includes a power source such as a battery) conductively coupled(active surface device 1250 may include power contacts for transmitting power through a wired connection (not shown) and also in embodiments in Figs. 8a-8c, wired power transmission may be accomplished by using an electrically conductive path integrated in one or both of the hinges 801 and 802 . The wire contacts 825 may be integrated into the male hinge portions 821 and 822 to transmit power to the contacts (not shown) included in the female hinge members 811 and 812) to the receiver coil(1254); a hinge(EHF waveguide hinge 800) pivotably coupling a first member(801) to a second member(802); and a hinge member(821) disposed proximate the hinge, the hinge member incorporating at least a portion of the receiver coil(In some embodiments, power may be transmitted wirelessly from the lower portion 820 to the monitor portion 810 via one or both of the hinges 801 and 802. In this embodiment, the wireless power transmission / reception coils (not shown) may be integrated into the hinges 801 and 802).
Isaac discloses all the claimed invention except for the limitations of, the receiver coil being a high aspect ratio.
However Abdelaal et al., (Abdelaal) teaches factual evidence that tuning the transmitter and receiver to the same resonant frequency ensures that the receiver has a low impedance at the resonance and that leads to optimal absorption of transmitted energy. At the receiver side, the voltage gain is affected by the ratio of the secondary coil inductance to the primary inductance; as the voltage gain is proportional to that ratio. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had selected the receiver coil to be of a high aspect ratio in order to increase the efficiency of power transfer since it was known in the art that the voltage at the receiver coil is proportional to the ratio of the number of turns of the secondary coil to the primary coil as evidenced by Abdelaal (page 274, left column, lines 15-30). Having the receiver coil be of a high aspect ratio ensures that the highest reachable efficiency can be achieved at certain distances between the transmitting and receiving coils, as is well known in the art.
Accordingly claim 18 would have been obvious.
Regarding claim 19, Isaac in view of Abdelaal at least discloses all the claimed invention as set forth and discussed above in claim 18. Isaac further discloses, wherein the hinge includes a plurality of hinges((801) and (802)); and wherein the hinge member includes a hinge synchronization member that operably pivotably couples at least two of the plurality of hinges(Waveguide hinges 801 and 802 may serve as the non-contact transmission paths for the coupling pairs of EHF transceivers and may serve as a mechanical pivot mechanism for device 800. During pivoting of the upper portion 810, the arm hinge members 811 and 812 can rotate about their respective male hinge members 821 and 822).
Regarding claim 20, Isaac in view of Abdelaal at least discloses all the claimed invention as set forth and discussed above in claim 19. Isaac further discloses, wherein the hinge member(821) includes at least one hollow member(811,812); and wherein at least a portion of the receiver coil(814a and 814b) is disposed at least partially within the hollow member(note- The female hinge members 811 and 812 may encapsulate the EHF transceivers 814a and 814b).
However Abdelaal et al., (Abdelaal) teaches factual evidence that tuning the transmitter and receiver to the same resonant frequency ensures that the receiver has a low impedance at the resonance and that leads to optimal absorption of transmitted energy and that it would be advantageous to have the receiver coil to be a high aspect ratio coil because it would ensure that the highest reachable efficiency can be achieved at certain distances between the transmitting and receiving coils, as is well known in the art.
Regarding claim 21, Isaac in view of Abdelaal at least discloses all the claimed invention as set forth and discussed above in claim 18. Isaac further discloses, wherein the hinge member(821) is separate from the first member(801) and the second member(802).
Regarding claim 22, Isaac in view of Abdelaal discloses all the claimed invention as set forth and discussed above in claim 18. Isaac further discloses, wherein the energy storage device(Fig. 12; note- EHF transceivers 1214 and an optional input processor 1215. In some embodiments, the display device 1210 includes a power source such as a battery) is disposed at least partially within at least one of the first member or the second member (note- Isaac at least discloses, wherein the hinge assembly includes a third housing(as best seen in Fig. 5, hinge member 500 does include a housing), the receiver coil disposed in the third housing or on an exterior surface of the third housing(note-EHF transceivers 514a through 514c may be on top of it. In some embodiments, the socket member 510 may fully encapsulate the EHF transceivers 514a through 514c as shown. The pivot member 520 may at least partially encapsulate or completely encapsulate the EHF transceivers 524a through 524c present on the member 521).
Allowable Subject Matter
Claims 1-2,6-13,16-17 are allowed over the prior art of record
Regarding claim 1, the prior art of record fails to teach or reasonably suggest, among other patentable features, “…wherein, a first portion of an exterior surface of the housing to be disposed near the power supply coil includes a first material that is at least partially transparent to or transmissive of electromagnetic fields, a second portion of the exterior surface of the housing includes a second material that is at least partially opaque to or not transmissive of electromagnetic fields, and the second portion of the exterior surface is closer to the base and the display than the first portion of the exterior surface”.
Regarding claim 6, the prior art of record fails to teach or reasonably suggest, among other patentable features, “…wherein, a first portion of an exterior surface of the housing to be disposed near the power supply coil includes a first material that is at least partially transparent to or transmissive of electromagnetic fields, and a second portion of the exterior surface of the housing includes a second material that is at least partially opaque to or not transmissive of electromagnetic fields, the second material being an electrically conductive material that is electrically coupled to a chassis ground of the electronic device”.
Regarding claim 12, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “… a third housing, the receiver coil disposed in the third housing or on an exterior surface of the third housing; and a hinge coupled to the first and second housings to enable the first and second housings to move between a closed state and an open state, the hinge including a first synchronization member extending through the third housing and a second synchronization member extending through the third housing”.
Claims 2,7-11 depend directly from claim 1 and thus are also allowable for the same reasons.
Claims 13,16 and 17 depend directly from claim 12 and therefore are allowed for the same reasons.
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, the prior art of record fails to teach or reasonably suggest, among other patentable features, wherein the high aspect ratio receiver coil is disposed at least partially on an exterior surface of the hinge member.
Regarding claim 24, the prior art of record fails to teach or reasonably suggest, among other patentable features, wherein the high aspect ratio receiver coil is disposed at least partially in a recess or aperture on an exterior surface of the hinge member.
Regarding claim 25, the prior art of record fails to teach or reasonably suggest, among other patentable features, wherein the synchronization member extends through the hinge member to operably pivotably couple the at least two of the plurality of hinges.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,6-13,16-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore newly found art to Abdelaal teaches the motivations of having a high aspect ratio coil in order to enhance the efficiency of the power transmitted and received at the receiver coil.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 7,966,047 to Demuynck discloses the general state of the art regarding wireless terminals with integrated high speed serial communication hinges.
USPAT 7,414,503 to Orcutt et al., (Orcutt) discloses torsional hinged device with improved coupling between a magnet mounted to said device and an electrical coil.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 2, 2022